Citation Nr: 1138787	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee degenerative joint disease.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee degenerative joint disease.  

3.  Entitlement to an initial compensable disability evaluation for pseudofolliculitis barbae (PFB).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981, September 1981 to December 1993, and February 2003 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  In pertinent part, the RO granted service connection for degenerative joint disease of the left and right knees and assigned 10 percent disability evaluations for each.  The RO also granted service connection for PFB and assigned a noncompensable disability evaluation.

The Veteran appeared at a videoconference hearing at the RO in July 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the issues of higher evaluations for the service-connected left and right knee disorders and PFB, the Veteran, at the time of his July 2011 hearing, testified that these disabilities had increased in severity since his last comprehensive VA examinations.  He expressed his desire and willingness to report for a VA examination to determine the current severity of his left and right knee disorders and his PFB.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA examinations to determine the extent of any current left and right knee disorders and PFB are warranted.  

At the time of his July 2011 hearing, the Veteran also testified that he continued to receive treatment at TriCare for his service-connected disorders.  While the Board notes that the record was left open for a period of 60 days for the Veteran to obtain treatment records from TriCare, these records have not been associated with the claims folder.  As such, an attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, dates, and addresses of all health care providers and treatment facilities that have treated him for PFB and any right or left knee problems from March 2006 to the present.  Following receipt of proper authorization, where necessary, the records from these identified care providers/treatment facilities should be obtained and associated with the claims folder, with specific emphasis being placed upon obtaining treatment records from TriCare.  Regardless of receipt of authorization, all VA treatment records must be obtained and associated with the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right and left knee disorders.  The claims folder must be made available to the examiner for review and the examiner should note such review in his report.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.

The examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.

3.  Schedule the Veteran for a VA examination.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report and such review should be noted in the report.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected PFB.  Photographs of the affected areas should be included with the examination report (if possible but not required). 

The examiner is asked to determine whether there is visible or palpable tissue loss and either gross distortion or asymmetry of any features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or;

Any characteristics of disfigurement, including: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39- sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39- sq. cm.).; or

Whether at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12 month period; or

Whether there are any scars which are superficial, unstable (frequent loss of covering of skin), or painful on examination.

A rationale for any opinion expressed should be provided.

4.  The Veteran should be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the above claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


